Bugg, C.J.
This is a petition by the administrator de bonis non with the will annexed of the estate of Mary A. Tingley praying that the North Middlesex Savings Bank be ordered to transfer to the credit of the estate of Mary A. Tingley a deposit standing in the name of Stephen L. Tingley, who has deceased and whose administrators are joined as defendants. The trial judge made a finding of material facts in substance as follows: In 1925 Mary A. Tingley died tes*339tate and Stephen L. Tingley was appointed executor of her will and continued in that trust until his death the following year. She left all her estate in trust during the lives of her children, with remainders over. A part of the assets of her estate coming to the possession of her executor was a deposit in the defendant savings bank. The executor in his individual capacity borrowed of the savings bank two different sums of money for his own use, giving his personal notes therefor, transferred to his own name the deposit standing in the name of his testatrix and then pledged the same as collateral security for his individual notes. The bank knew all the facts and circumstances. The finding was made on all the evidence that Stephen L. Tingley converted to his own use this deposit with the knowledge and consent of the savings bank, and that the savings bank accepted the pass book of the testatrix as a pledge for the notes with full knowledge of the facts.
There is in the record a report of all the evidence. It came chiefly from the oral testimony of witnesses. While it is the of this court to examine the report and to decide the case according to their own judgment, giving due weight to the findings of the trial judge, his decision, based as it is on observation of the witnesses, will not be reversed unless plainly wrong. Lindsey v. Bird, 193 Mass. 200. Patterson v. Pendexter, 259 Mass. 490, 493. A careful examination of the record convinces us that these findings cannot rightly be set aside and ought to stand.
The bank knew from its own books and from the pass book issued by it that the deposit belonged to the estate of Mary A. Tingley. It also knew of her death because it recognized Stephen L. Tingley as executor of her will. These facts charged the bank with notice that the relation of the executor to the deposit was a trust relation and that he had no right to use the deposit for his personal benefit. The use of the deposit belonging to the estate as collateral security for money borrowed from the bank on the personal notes of Stephen L. Tingley was a conversion of the deposit to the personal uses of Stephen L. Tingley. It was the equivalent of paying his individual debt with the trust fund *340in Ms hands. The governing principles were discussed at length in Shaw v. Spencer, 100 Mass. 382, where the earlier authorities were reviewed. They need not be repeated. It is plain, in view of that decision, that there was a conversion by the executor to his personal use of the funds of the estate.
The transaction carried on its face notice to the bank of misapplication of the trust deposit and thus involved it in the wrong. The person receiving funds of a trust in these circumstances will not be permitted to retain them, but must make restitution to the trust. One who receives with notice money of a trust in breach of that trust becomes himself a trustee and liable to account as such in Ms own wrong. Donnelly v. Alden, 229 Mass. 109, 111. Loring v. Brodie, 134 Mass. 453. Smith v. Ayer, 101 U. S. 320. Goodell v. Monroe, 87 N. J. Eq. 328.
The by-laws of the bank afford it no protection in the circumstances here disclosed. The undisputed facts were such as to put the bank on its guard against receiving as security for a personal obligation of the fiduciary running to itself the funds of the trust.

Decree affirmed.